FILED
                             NOT FOR PUBLICATION                            JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IRMA CONSUELO BARCO-GUERRA,                      No. 08-71736

               Petitioner,                       Agency No. A072-776-445

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Irma Consuelo Barco-Guerra, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen deportation proceedings. Our jurisdiction is governed by 8

U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
889, 894 (9th Cir. 2003), we deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Barco-Guerra’s motion to

reopen as untimely because it was filed over ten years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Barco-Guerra failed to demonstrate eligibility for

any of the regulatory exceptions to the time limit for filing motions to reopen, see 8

C.F.R. § 1003.2(c)(3). Because the untimeliness determination is dispositive, we

do not reach Barco-Guerra’s remaining contentions.

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      08-71736